DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US 2011/0206948) in view of Lee et al (US 2018/0019508).
Regarding claim 1, Asai teaches a power source apparatus provided with battery blocks made up of a plurality of battery cells connected in battery stacks, and an outer case that holds the battery blocks (0008). The battery blocks are shown in figures 5 and 6 as component 50. The battery blocks have a box shaped exterior and connectors 51 at both ends. The battery blocks 50 are daisy-chained together in series or parallel (0050). This is considered to constitute a mechanical and electrical connection as 
Asai does not explicitly teach the instantly claimed cooling fin. 
Lee teaches a module comprising a plurality of batteries (0011). The battery module may include a cooling fin disposed between the plurality of batteries (0015-0016). The cooling fin improves heat emission performance (0029). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the cooling fin of Lee between the batteries of Asai in order to improve heat emission performance.
Regarding claim 2, Asia teaches an upper case 72 having side walls that extend perpendicular to the lower case 71 (0048-0049 and figures 3 and 4). The upper case 72 is considered to constitute the instantly claimed cell cover with the side walls of the upper case 72 constituting the instantly claimed pair of side walls.

Asai does not explicitly teach the use of a clamp.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any known alternative to a nut and bolt, such as a clamp as such a means of joining is widely known and would have been easily utilized without undue experimentation and with a reasonable expectation of success.
Regarding claim 4, Asai teaches the upper case and lower case to be connected with nuts and bolts (0049). 
Asai does not explicitly teach the use of a screw.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any known alternative to a nut and bolt, such as a screw as such a means of joining is widely known and would have been easily utilized without undue experimentation and with a reasonable expectation of success.
Regarding claim 5, Asai teaches the external case can be plastic (0062). 
Regarding claim 6, Asia teaches a flexible printed circuit 12 utilized as a voltage detection line to electrically connect the electrode terminals (0057, figure 9). 
Regarding claim 9, Asai teaches a cooling plate 7 in figure 6 which includes cooling channels via pipe plumbing (figures 13, 16, and 19).
Regarding claim 10, Asai and Lee teach the system as discussed above. Asai teaches that each battery block is mounted to the lower case via screws (0049). This is 
Regarding claim 11, Asai teaches electrical components 63 that control the battery (0053 and figure 8). 
The ports are not explicitly claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any desired ports for controlling the assembly, such as a signal port and a power port, without undue experimentation and with a reasonable expectation of success. 
Regarding claim 12, Asai shows in figures 13, a cooling plate 7 having ports connecting to the coolant system 9.
Regarding claim 13, Asai shows in figure 4, the lower case 71 and the upper case 72 having projecting flanges 74 (0049). This is considered to be the two longitudinal segments.
Asai does not explicitly teach the two perpendicular segments.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize two additional perpendicular segments to aid in joining the upper and lower housings as such a configuration would be well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. 
Regarding claim 14, Asai and Lee teach the system as discussed above. 
Asai teaches that each battery block is mounted to the lower case via screws (0049). Binding bars 5 are taught to connect the endplates 4 (as shown in figures 9-11). The binding bars are considered to be the instantly claimed bus bars.
Asai does not explicitly teach the use of a bolt.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any known alternative to a screw, such as a bolt as such a means of joining is widely known and would have been easily utilized without undue experimentation and with a reasonable expectation of success.
Regarding claim 15, Asai teaches the battery system to be used in a vehicle (0002). 


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US 2011/0206948) in view of Lee et al (US 2018/0019508) as applied to claim 1 above, and further in view of Nakagawa et al (US 2016/0211561).
Regarding claim 7, Asai and Lee teach the system as discussed above.
Neither explicitly teach the bottom plate and side walls being made of an extruded aluminum. 

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the extrusion aluminum of Nakagawa as the material for the bottom and side walls of Asai, insofar as the material is known to form the bottom and side walls of a battery housing and an ordinarily skilled artisan would have found it obvious to try without undue experimentation and with a reasonable expectation of success.
Regarding claim 8, Asai and Lee teach the system as discussed above.
Neither explicitly teach the end plates being made of an extruded aluminum. 
Nakagawa teaches a battery module comprising a housing with end walls made of extrusion aluminum (0037 and figures 1-3, components 8 and 9).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the extrusion aluminum of Nakagawa as the material for the end walls of Asai, insofar as the material is known to form the end walls of a battery housing and an ordinarily skilled artisan would have found it obvious to try without undue experimentation and with a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        August 10, 2021